DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 12/19/2021 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Ge, U.S. Patent Publication 2014/0245867, hereinafter referred to as Ge
Scekic et al., U.S. Patent Publication 20116/0333964, hereinafter referred to as Scekic
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because a new reference is being incorporated to teach the amended limitations.  In the interest of compact prosecution, Examiner wishes to respond to specific arguments presented.
Regarding Claim 1, Applicant argues that Ge does not disclose the amended features of the lower plates and caps.  While Examiner agrees, it is noted that the language for the caps does not include the same level of specificity as recited in the instant specification, such that other structures may be read as detailed below.
Regarding Claim 11, as with Claim 1, the claim does not recite the same level of structure for the arcuate sleeve and cap recess element.  It is noted that while the caps (and associated recess) in the specification are structurally different (as seen in instant Figures 8 and 9A) the cap recited in the claim does not include the same level of detail.  A more express recitation of the recess or structure/placement of the cap would likely be sufficient to overcome the interpretation below.
The prior rejections against Claim 15 are withdrawn and said claim is in condition for allowance.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (2014/0245867) in view of Scekic et al., U.S. Patent Publication 20116/0333964
Regarding Claims 1 and 2, Ge discloses a system for conducing subterranean operations, the system comprising:
A spinner assembly (generally assembly 20, Paragraph 0042) comprising a plurality of spinners (generic spinners seen in Figures 5/6), wherein each spinner is rotationally coupled to an upper plate (54) of the spinner assembly and rotationally coupled to a lower plate (52) of the spinner assembly, wherein each spinner is disposed between the upper and lower plates, and where each spinner comprises:
	A drive shaft (62 as seen in Figure 7) extending longitudinally through the spinners (each spinner includes a polygonal bore 32 which engages the drive shaft, Paragraphs 0043, 0046);
	A sleeve that surrounds the drive shaft, the sleeve comprises a number of arcuate segments (as seen in Figures 8/9; each spinner is made up of a number of elements which form together to make the sleeve as seen in Figures 8/9, Paragraphs 0042-0045, 0047).

Additionally, Scekic teaches the use of a pipe spinner assembly, wherein the spinner elements comprise an outer sleeve (12) having inner elements (as seen in Figure 4) which couple to a drive shaft (of a drive motor) and have end caps (17 and 19) on terminal ends with recesses to receive the internal elements of the sleeve assembly (as seen in Figures 4 and 5).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the spinner sleeve assembly of Ge to include the inner sleeve structures and end caps as taught by Scekic.  Doing so merely constitutes a simple substitution of one known sleeve drive structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Scekic teaches that the use of the gear drive system can improve the maximum torque by allowing for better transmission of force through the spinner (Paragraphs 0004, 0033).  Examiner notes that a more explicit recitation of the structure of the cap and/or recess as it relates to the sleeve would likely be sufficient to overcome the above interpretation.  
Regarding Claims 3 and 4, in view of the modification presented in Claim 1, Scekic further teaches that the first and second recesses receive the first and second ends of the sleeves and secure the arcuate segments to the drive shaft (in so far as the end caps service the purpose of allowing mounting to a support structure, Paragraph 0025).  A more express recitation of the manner of securing would likely overcome the above interpretation.
Regarding Claims 5-7, Ge further discloses that arcuate segments which may up the spinner sleeve are configured to be removed from the spinner when the first and second ends are removed from their respective recesses (Examiner notes that the construction of the system is such that the 
Regarding Claim 8, Ge further discloses that the spinner assembly comprises a first subassembly and a second subassembly, wherein the first subassembly includes first and second spinners, and the second subassembly includes third and fourth spinners (as seen in completed assembly Figure 15, the total system includes two spinner assemblies, each having 2 spinners, Paragraph 0053).
Regarding Claim 9, Ge further discloses that the system comprises a coupling assembly for the first and second subassemblies, wherein the coupling assembling simultaneously moves the first assembly and the second subassembly relative to a center axis of the spinner assembly (a coupling system formed around housing 130 is equipped with actuators 136/138 which are used to simultaneously move the spinner housings toward and away from a central axis, Paragraphs 0053-0054).
Regarding Claim 10, Ge discloses the coupling assembly moves the first subassembly relative to a center axis and simultaneously moves the second subassembly a second distance relative to the center axis (as each subassembly includes its own actuator, they are configured to simultaneously move each spinner a given distance relative to the center axis, Paragraphs 0053-0054).
Regarding Claims 11 and 12, Ge discloses a method for conducting subterranean operations, the method comprising:
Positioning a spinner (generically rollers 26) between an upper plate (54) and a lower plate (52) of the spinner assembly (Paragraph 0045);
Securing a plurality of arcuate segments of a sleeve (multiple actuate segments 72, 74, 76, 78 may form a spinner sleeve as seen in Figures 8/9, Paragraph 0047) to a drive shaft (52) in a spinner assembly, and securing the plurality of arcuate segments to the drive shaft (Paragraphs 0045 – 0047).
While Ge discloses the above methods and structures for assembling the spinner assembly, it does not expressly disclose inserting the first end and second end into recesses of first and second caps 
Additionally, Scekic teaches the use of a pipe spinner assembly, wherein the spinner elements comprise an outer sleeve (12) having inner elements (as seen in Figure 4) which couple to a drive shaft (of a drive motor through splines 18) and have end caps (17 and 19) on terminal ends with recesses to receive the internal elements of the sleeve assembly (as seen in Figures 4 and 5), the end caps including structures to allow the sleeve to be connected to the spline and motor drive structures (Paragraphs 0025-0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the spinner sleeve assembly of Ge to include the inner sleeve structures and end caps as taught by Scekic.  Doing so merely constitutes a simple substitution of one known sleeve drive structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Scekic teaches that the use of the gear drive system can improve the maximum torque by allowing for better transmission of force through the spinner (Paragraphs 0004, 0033).  Examiner notes that a more explicit recitation of the structure of the cap and/or recess as it relates to the sleeve would likely be sufficient to overcome the above interpretation.  
Regarding Claim 13, Ge discloses the method further comprises:
Removing the first end of the sleeve from the first recess, removing the second end of the sleeve from the second recess, and removing at least one of the plurality of arcuate segments rom the spinner (as the sleeve is formed from a number of arcuate segments as seen in Figure 8, each segment/end may be removed from the housing assembly as needed for replacement and repair, Paragraphs 0047-0051). 
Regarding Claim 14, Ge further discloses that the method comprises:

Securing the sleeve, comprising the one or more new arcuate segments, to the drive shaft by inserting the first end of the sleeve into the first recess and inserting the second end into the second recess (as part of the removing and replacing involves adding new arcuate segments of the sleeve Paragraphs 0047-0051; such an action would likewise require reassembly of the sleeve elements and end caps as taught by Scekic).
Allowable Subject Matter
Claims 15-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676